In re:                                 )   Chapter 7                      Fees previously requested:       None    Name of Applicant:                 Theodore P. Witthoft (021632)
                                       )                                  Fees previously awarded:         None                                             Witthoft Derksen, P.C.
                                       )   Case No. 2:20-bk-00020-                                                                                           Attorneys for Trustee,
SCOTTSDALE PET SUITE LLC               )   DPC                            Expenses previously requested:   None    Role in this case:                             David A. Birdsell
dba SCOTTSDALE DOGGIE                  )                                  Expenses previously awarded:     None                                             Fee Request: $4,185.00
SUITES,                                )   (To Be Noticed With                                                     Current application:                 Expense Request:     $78.06
                                       )   Trustee’s Final Report)                                                                                      Total Requested: $4,236.06
Debtor.                                )
                                       )
                                       )

                             FEE APPLICATION FOR ALLOWANCE AND PAYMENT OF TRUSTEE’S ATTORNEYS’ FEES AND EXPENSES
                                                        July 14, 2020 THROUGH March 2, 2021

             Professionals/                      Year Admitted
            Paraprofessionals                     to Practice                         Hours Billed                Witthoft Derksen Rate               Total For Application

     PARTNERS

     Theodore P. Witthoft                              2001                              10.90                            375.00                            $4,087.50
     Total Attorney Fees/Hours                                                           10.90                            375.00                            $4,087.50

     PARAPROFESSIONALS
     Aimee Bourassa                                                                        .5                              $195                               $97.50

     TOTAL:                                                                              11.40                                                              $4,185.00

                  TOTAL BLENDED HOURLY RATE (Excluding paraprofessionals): $375                                            TOTAL FEES AND COSTS: $4,236.06

    Task/Description                                            Effective Rate             Hours                                        Amount

    B110 Case Administration                                    $375.00                    9.20                                         3,450.00
    B160 Fee/Employment Applications                            $315.00                    1.50                                         472.50
    B180 Avoidance Action Analysis                              $375.00                    0.70                                         262.50

    Grand Total                                                                            11.40                                        $4,185.00




                                 Case 2:20-bk-00020-DPC              Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19                           Desc
                                                                     Main Document    Page 1 of 13
 1   Theodore P. Witthoft (State Bar Id No. 021632)
     WITTHOFT DERKSEN, P.C.
 2   3550 North Central Avenue, Suite 1006
     Phoenix, Arizona 85012
 3   Telephone: (602) 680-7332
     Facsimile: (602) 357-7476
 4   Email: twitthoft@wdlawpc.com
 5   Attorneys for Chapter 7 Trustee, David A. Birdsell
 6                             UNITED STATES BANKRUPTCY COURT
 7                                      DISTRICT OF ARIZONA
 8   In re:                                       )   Chapter 7
                                                  )
 9                                                )   Case No. 2:20-bk-00020-DPC
      SCOTTSDALE PET SUITE LLC dba                )
10    SCOTTSDALE DOGGIE SUITES,                   )   FEE APPLICATION FOR ALLOWANCE
                                                  )   AND PAYMENT OF TRUSTEE’S
11                                                )
                    Debtor.                       )   ATTORNEYS’ FEES AND EXPENSES
12                                                )
                                                  )    (To Be Noticed with Trustee’s Final Report)
13                                                )
                                                  )
14
15            Pursuant to § 330 of the United States Bankruptcy Code, the Chapter 7 trustee, David A.
16   Birdsell (“Trustee”), by and through his attorneys, Witthoft Derksen, P.C. (“WD”, “Witthoft
17   Derksen” or the “Firm”), herewith submits his fee application for allowance and payment of the
18   Trustee’s attorneys’ fees and expenses (the “Application”) incurred in connection with the
19   above-captioned chapter 7 proceedings from the proceeds of the bankruptcy estate. Witthoft
20   Derksen has represented the Trustee from July 14, 2020, to date. This Application is for fees in
21   the amount of $4,185.00 and costs in the amount of $78.06 from July 14, 2020 through March 2,
22   2021. In the event there are insufficient assets in the estate, Witthoft Derksen agrees to reduce
23   its fees and costs to the amount reflected in the Trustee’s final proposed distribution.
24   A.       BACKGROUND
25            1. The Debtor filed the Chapter 7 petition on January 2, 2020.
26




     Case 2:20-bk-00020-DPC        Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19              Desc
                                   Main Document    Page 2 of 13
 1            2. Witthoft Derksen commenced services for the Trustee on July 14, 2020. The Trustee
 2   filed his application to employ Witthoft Derksen on July 14, 2020, and this Court approved the
 3   application on July 14, 2020.
 4            3. Witthoft Derksen agreed to work for the Trustee on an hourly basis and were to be
 5   paid only from assets of this chapter 7 estate. No retainers were ever paid nor were any caps or
 6   limitations ever established for the fees or other charges to be billed by the Firm.
 7            4. The following is a list of the hourly rates charged in this case by all attorneys and
 8   paraprofessionals at Witthoft Derksen. The rates shown here were identified in the affidavit in
 9   support of application to employ Witthoft Derksen. The rates charged in this case are the same
10   rates generally charged for similar services to this firm’s non-bankruptcy clients.
11               Attorneys                    Year First Admitted                  Hourly Rate
12     Patrick T. Derksen                            2003                             $375
       Theodore P. Witthoft                          2001                             $375
13
       Scott H. Zwillinger                           1999                             $375
14
       Paralegals                                                                     $195
15
16            5. This is the first application for allowance and payment of fees and expenses incurred
17   by Witthoft Derksen in this case.
18            6. This Application is not filed less than 120 days after the order for relief nor within
19   120 days after a prior application to this Court.
20            7. This Application is for fees and expenses incurred by the Firm from July 14, 2020
21   through March 2, 2021.
22   B.       CASE STATUS
23            1. Financial condition of chapter 7 estate.
24                   a. Cash on hand or on deposit in the estate: See Trustee’s Final Report to be
25   filed.
26




     Case 2:20-bk-00020-DPC         Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19            Desc
                                    Main Document    Page 3 of 13
 1                 b. To the best of the undersigned’s knowledge, the only other unpaid chapter 7
 2   administrative claims against the estate are this application for fees and the Trustee’s claim for
 3   his compensation, allowed pursuant to 11 U.S.C. § 326.
 4                 c. All funds of this estate are unencumbered.
 5          2. Summary of case administration.
 6                 a. The Trustee has not made any distributions in this case.
 7                 b. No interim distributions to creditors are currently feasible or appropriate. The
 8   Trustee plans to file his closing report as soon as he completes some final tasks for the estate.
 9   C.     PROJECT SUMMARY
10                 a.     Attorneys’ projects, benefits derived and status: WD reviewed the
11   documents provided by the Trustee, Debtors’ schedules, Statement of Financial Affairs, Court
12   filings and other public records to analyze the issues identified by the Trustee to pursue in this
13   case. WD investigated the issues concerning whether Debtor’s business personal property may
14   have value for the estate. WD analyzed the documents obtained from the Trustee regarding
15   potential preferential payments. WD contacted Debtor’s attorney regarding a valuation of the
16   items taken from Debtor’s premises. WD analyzed the issues concerning the personal property
17   and loan funds obtained post-petition. WD regularly communicated with the Trustee and
18   provided legal and strategic advice as to the various issues presented throughout this case. WD
19   regularly communicated with the Trustee and provided legal and strategic advice as to the
20   various issues presented throughout this case.
21                 b.     Working attorney/paralegal summary: See cover sheet filed concurrently
22   herewith.
23                 c.     Summary of hours spent and compensation requested: See the cover sheet
24   filed concurrently herewith.
25                 d.     Itemized time entries: See Exhibit A attached hereto and incorporated
26   herein by this reference.




     Case 2:20-bk-00020-DPC         Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19          Desc
                                    Main Document    Page 4 of 13
 1   D.     EVALUATION STANDARDS
 2          The detailed billing summaries contained in Exhibit A are believed by the undersigned to
 3   be sufficiently detailed to enable this Court and the office of the United States Trustee to satisfy
 4   the analysis requirements of 11 U.S.C. § 330(a).
 5   E.     CERTIFICATION
 6          As noted by the Trustee’s signature below, the Trustee has reviewed and approved this
 7   application and the amount of the charges sought to be paid by the Trustee’s counsel.
 8   F.     REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
 9          The expenses sought to be reimbursed herein are of the kinds and amounts customarily
10   charged to the applicant’s non-bankruptcy clients. Copying charges are billed by the Firm at the
11   rate of no more than 25 cents per page. Mileage is charged at the federal mileage rate. The
12   Firm’s phone, facsimile and postage charges were charged at the actual costs to the applicant,
13   except where such charges were absorbed by the applicant as general office overhead not billed
14   to this estate.
15          WHEREFORE, it is respectfully requested that the Court enter an order allowing and
16   directing the Trustee to pay to Witthoft Derksen its fees in the amount of $4,185.00 and costs in
17   the amount of $78.06. In the event there are insufficient assets in the estate, Witthoft Derksen
18   agrees to reduce its fees and costs to the amount reflected in the Trustee’s final proposed
19   distribution.
20          Respectfully submitted this 2nd day of March, 2021.
21                                              WITTHOFT DERKSEN, P.C.

22
23                                              By: /s/ Theodore P. Witthoft            021632
                                                    Theodore P. Witthoft
24                                                 Attorneys for Trustee, David A. Birdsell
25
26




     Case 2:20-bk-00020-DPC       Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19             Desc
                                  Main Document    Page 5 of 13
 1           I have read the foregoing application and exhibits, and hereby approve the application
 2   and the amounts sought herein.
 3
             3/2/21                                   /s/ David A. Birdsell
 4
     Dated                                            David A. Birdsell, Chapter 7 Trustee
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     Case 2:20-bk-00020-DPC       Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19            Desc
                                  Main Document    Page 6 of 13
 1   Copy of the foregoing *emailed/mailed
     this 2nd day of March, 2021, to:
 2
 3   *Larry Watson, Esq.
     United States Trustee’s Office
 4   230 North First Avenue, Suite 204
 5   Phoenix, Arizona 85003-1706
     Larry.Watson@usdoj.gov
 6
 7   *Jennifer A. Giaimo
     Office of The U.S. Trustee
 8   230 N. First Ave., #204
 9   Phoenix, AZ 85003-1706
     602-682-2600
10   Jennifer.A.Giaimo@usdoj.gov
11
     *David A. Birdsell
12   216 North Center
     Mesa, Arizona 85201
13
     Chapter 7 Trustee
14   ecf@azbktrustee.com
15   * Krystal Marie Ahart
16   Kahn & Ahart, PLLC
     Bankruptcy Legal Center
17   301 E. Bethany Home Road, Suite C-195
18   Phoenix, AZ 85012
     Krystal.Ahart@azbk.biz
19
20   Scottsdale Pet Suite LLC
     c/o Christopher W. Demuth
21   8407 East Orange Blossom Lane
     Scottsdale, AZ 85250
22
     Debtor
23
     /s/ Aimee Bourassa
24
25
26




     Case 2:20-bk-00020-DPC     Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19   Desc
                                Main Document    Page 7 of 13
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                                      Exhibit A
25
26




     Case 2:20-bk-00020-DPC   Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19   Desc
                              Main Document    Page 8 of 13
                                           Witthoft Derksen, P.C.
                                            3550 North Central Avenue
                                                  Suite 1006
                                             Phoenix, Arizona 85012
                                                   (602) 680-7332


David A. Birdsell, Trustee                                                                   March 2, 2021
216 North Center                                                                File #:          928-946
Mesa, AZ 85201                                                                  Inv #:               2004
                                                                                 Atty:              TPW
Attention:

RE:          Scottsdale Pet Suite, LLC dba Scottsdale Doggie Suites

                                   SUMMARY BY TIMEKEEPER
                                                        This Invoice                     Cumulative
Timekeeper                     Category           Rate   Hours       Amount         Hours     Amount
Ted P. Witthoft                Partner           375.00    10.90     4,087.50        10.90    4,087.50
Aimee Bourassa                 Paralegal         195.00     0.50        97.50         0.50       97.50
             Total                                           11.40      $4,185.00    11.40       $4,185.00

                                   DISBURSEMENT SUMMARY
E101         Copying                                                                 24.00
E106         Online research                                                         45.00
E108         Postage                                                                 3.16
E126         Pacer                                                                   5.90

             Total Disbursements                                                    $78.06




         Case 2:20-bk-00020-DPC            Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19             Desc
                                           Main Document    Page 9 of 13
Invoice #: 2004                               Page 2                                March 2, 2021



Date              Description                                             Lawyer      Hours     Amount Task

Jul-14-20         review correspondence from trustee regarding case issues TPW           1.50   562.50   B110
                  (.1); review documents provided by trustee, debtor's
                  schedules and statement of financial affairs, court filings,
                  and public records to analyze case issues (.8); conduct public
                  record asset search to analyze potential recoverable assets
                  (.3); prepare memo to trustee regarding cases issues and
                  strategy of case (.2); correspondence to trustee regarding
                  employment and case issues (.1)


Jul-14-20         Draft Notice of Appearance, Application to Employ,         TPW         0.60   225.00   B160
                  Declaration of Attorney Witthoft, and Proposed Order.

Jul-15-20         email from debtor's attorney regarding emails to trustee andTPW        0.30   112.50   B110
                  documents (.1); review file regarding emails and documents
                  (.1); email to debtor's attorney regarding same (.1)


Jul-15-20         email from debtor's attorney regarding info request/case   TPW         0.10    37.50   B110
                  status (.1)

Jul-16-20         review court filings, documents provided by trustee and     TPW        0.70   262.50   B180
                  analyze potential preferential transfers (.5); prepare
                  memorandum to trustee regarding preferential transfers (.2)


Jul-22-20         continue to review documents provided by trustee, public TPW           2.40   900.00   B110
                  records and court filings to analyze issues concerning
                  wrongful removal of personal property, liens encumbering
                  personal property, and potential claims under 542 and 549
                  (.6); prepare memorandum to trustee regarding lien/UCC-1
                  issues (.2); email to debtor's attorney regarding value of
                  personal property and admin claim (.1); research law
                  regarding funds obtained post-petition (1.1); prepare
                  memorandum to trustee regarding initial determination
                  regarding estate claim to funds (.4)


Jul-22-20         email from Krystal Ahart regarding UCC-1s, TVs and         TPW         0.30   112.50   B110
                  admin claim (.1); review documents provided by Krystal
                  Ahart to analyze case issues (.2)
Jul-27-20         review and analyze two emails from debtor's counsel and TPW            0.50   187.50   B110
                  review and analyze documents provided by debtor's counsel
                  (.4); telephone call to trustee regarding 341 meeting of
                  creditors, documents provided by debtor's counsel and
                  related issues (.1)



        Case 2:20-bk-00020-DPC          Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19              Desc
                                        Main Document   Page 10 of 13
Invoice #: 2004                                Page 3                                  March 2, 2021


Jul-27-20         telephone call to trustee regarding case status, personal TPW             0.30   112.50   B110
                  property, UCC-1, PPP loan money and related case issues
                  (.3)
Jul-27-20         continue review of documents provided by trustee regardingTPW             0.50   187.50   B110
                  liens, personal property, PPP loan funds and prepare
                  memorandum to trustee regarding same (.5)
Jul-29-20         review correspondence from debtor's attorney regarding         TPW        0.50   187.50   B110
                  value of property, liens, and amended schedules, and 341
                  meeting of creditors (.1); telephone call to trustee regarding
                  case issues and strategy going forward (.3); email to debtor's
                  attorney regarding turnover of property (.1)


Jul-30-20         review and analyze file in preparation for meeting with     TPW           0.80   300.00   B110
                  trustee regarding case issues/case strategy (.3); meeting
                  with trustee regarding case issues/case strategy in Mesa
                  office (.5)

Jul-31-20         review and analyze file docs and court filings to prepare TPW             0.40   150.00   B110
                  memorandum to trustee regarding status of case (.2) prepare
                  memorandum regarding case issues and proposed course of
                  action and email to trustee regarding same (.2)


Aug-24-20         analyze asserted Proofs of claim of DeRito Talking Stick TPW              0.10   37.50    B110
                  South LLC

Sep-01-20         review court filings, file documents and file correspondenceTPW           0.20    75.00   B110
                  to analyze case issues and prepare case status memorandum
                  to trustee with recommendations for going forward in this
                  case

Sep-29-20         review court filings and file documents in preparation with TPW           0.40   150.00   B110
                  meeting with trustee and meet with trustee regarding
                  bankruptcy case issues and strategy going forward (.3);
                  correspondence/memo to trustee regarding same (.1)


Dec-03-20         review claims bar date and analyze claims issues, and emailTPW            0.20    75.00   B110
                  to trustee regarding same (.2)

Jan-06-21         review file documents, court filings and correspondence to TPW            0.40   150.00   B110
                  analyze case issues and prepare memorandum to trustee
                  regarding status of the case and suggested course of action


Feb-18-21         review and analyze additional documents provided by         TPW           0.20    75.00   B110
                  debtor's counsel in response to trustee request (.2)




        Case 2:20-bk-00020-DPC          Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19                 Desc
                                        Main Document   Page 11 of 13
Invoice #: 2004                               Page 4                              March 2, 2021


Mar-01-21         Prepare Draft of Fee Application.                       ARB            0.50     97.50     B160

Mar-02-21         Prepare final memorandum to Trustee regarding case status.TPW          0.10    37.50      B110


Mar-02-21         Amend and finalize Fee Application.                     TPW            0.40    150.00     B160

                  Totals                                                              11.40      $4,185.00

DISBURSEMENTS                                                    Disbursements                  Receipts

Jul-14-20     Copying                                                      3.00

Jul-14-20     Copying                                                      8.75

Jul-14-20     Online research (public records search)                     45.00

Jul-14-20     Postage                                                      0.65

Jul-14-20     Postage                                                      1.60

Sep-30-20     Pacer                                                        5.70

Sep-30-20     Pacer                                                        0.20

Mar-02-21     Copying                                                     12.25

Mar-02-21     Postage                                                      0.91


              Totals                                                     $78.06                    $0.00


                  Total Fees & Disbursements                                                    $4,263.06

                  Previous Balance                                                                  $0.00
                  Payment Received                                                                  $0.00


                  BALANCE DUE NOW                                                               $4,263.06

                                      SUMMARY BY TASK
Task                                                    Effective Rate       Hours               Amount


B110        Case Administration                               $375.00             9.20           3,450.00
B160        Fee/Employment Applications                       $315.00             1.50             472.50



        Case 2:20-bk-00020-DPC         Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19                Desc
                                       Main Document   Page 12 of 13
Invoice #: 2004                            Page 5                      March 2, 2021

B180      Avoidance Action Analysis                       $375.00       0.70           262.50

       Grand Total                                                      11.40    $4,185.00




        Case 2:20-bk-00020-DPC        Doc 78 Filed 03/02/21 Entered 03/02/21 14:47:19     Desc
                                      Main Document   Page 13 of 13
